Case 1:20-cv-22427-MGC Document 21 Entered on FLSD Docket 04/30/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:20-cv-22427-MGC

  UNITED STATES OF AMERICA,

                         Plaintiff,

         v.

  REAL PROPERTY LOCATED AT 900
  BISCAYNE BLVD UNIT #6107, MIAMI,
  FLORIDA 33132

                    Defendant In Rem.
  ____________________________________/


                                       JOINT STATUS REPORT

         Claimant Nathalie Bumba-Pembe (“Claimant”) and Plaintiff United States of America
  (“Plaintiff”) (collectively, the “Parties”) hereby file this Joint Status Report and, together, move
  the Court for a stay of 30 additional days from the date of this report – or until June 1, 2021 – of
  all deadlines in this case while the Parties continue to negotiate an agreement in principle to resolve
  this matter. In support of this request, the Parties state as follows:
         1.      On March 30, 2021, the Parties filed a Joint Motion to Stay Proceedings in order to
  facilitate continued negotiations towards an agreement in principle to resolve this matter. The
  Parties requested a stay of all deadlines until June 1, 2021.
         2.      On April 6, 2021, this Court entered an order granting in part and denying in part
  the Joint Motion to Stay Proceedings. This order stayed the proceedings until May 1, 2021, and
  directed that the Parties file by that date a joint status report detailing the Parties’ negotiation
  efforts, including whether the Parties will require an additional stay of proceedings in
  contemplation of said efforts.
         3.      With respect to the Parties negotiation efforts, the Parties have been diligently
  engaged in good faith negotiations and are progressing towards a settlement. However, the Parties
  note that additional time is necessary in order to reach an agreement.



                                                     1
Case 1:20-cv-22427-MGC Document 21 Entered on FLSD Docket 04/30/2021 Page 2 of 4




         4.      Therefore, the Parties respectfully submit that, in the interest of justice, the
  preservation of judicial and financial economy, and to allow time for the undertaking of negotiating
  to resolve this matter, a stay of all deadlines until 11:59 p.m. on Tuesday, June 1, 2021 is warranted.
         5.      The Parties further respectfully submit that if, at the end of the requested stay
  period, they have been unable to reach an agreement in principle to resolve this matter, then the
  Parties will promptly inform the Court and file a Joint Scheduling Report and Joint Proposed
  Scheduling Order no later than June 15, 2021.
         6.      This request of the Court is made in good faith and not for purposes of delay, and
  the granting of the relief requested herein is supported by good cause and will not prejudice the
  Court or any of the parties to this action.
         WHEREFORE, the Parties respectfully request that the Court issue an order staying all
  deadlines in this matter until 11:59 p.m. on Tuesday, June 1, 2021.


              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)
         I hereby certify that, in accordance with Local Rule 7.1(a)(3), the undersigned have
  conferred with all counsel regarding the issues raised herein, and all counsel join in this motion.


  Date: April 30, 2021                                  Respectfully submitted,


   /s/ Evelyn Baltodano-Sheehan_____                    /s/ Shai Bronshtein             ___
   Evelyn Baltodano-Sheehan                             Shai Bronshtein, Trial Attorney
   evelyn.sheehan@kobrekim.com                          shai.bronshtein@usdoj.gov
   201 South Biscayne Blvd.                             United States Department of Justice
   Suite 1900                                           1400 New York Avenue NW
   Miami, FL 33131                                      Washington, DC 20005
   Tel. +1 305 967 6112                                 Tel: +1 202 616 5950
   Fax. +1 305 967 6120
                                                        Adrienne Rosen
                                                        adrienne.rosen@usdoj.gov
   Adriana Riviere-Badell                               Assistant United States Attorney
   adriana.riviere-badell@kobrekim.com                  Court ID No. A5502297
   201 South Biscayne Blvd.                             99 Northeast Fourth Street, 7th Floor
   Suite 1900                                           Miami, Florida 33132
   Miami, FL 33131                                      Tel: +1 305 961 9338
   Tel: +1 305 967 6117
   Fax: +1 305 967 6120                                 Attorneys for Plaintiff United States of
                                                        America

                                                    2
Case 1:20-cv-22427-MGC Document 21 Entered on FLSD Docket 04/30/2021 Page 3 of 4




   Robin Rathmell
   robin.rathmell@kobrekim.com
   1919 M Street, NW
   Washington, DC 20036
   Tel. +1 202 664 1900
   Fax. +1 202 664 1920

   Jason Short
   jason.short@kobrekim.com
   800 Third Ave.
   Floor 6
   New York, NY 10022
   Tel. +1 212 488 1200
   Fax. +1 212 488 1220

   Attorneys for Claimant Nathalie Bumba-
   Pembe




                                            3
Case 1:20-cv-22427-MGC Document 21 Entered on FLSD Docket 04/30/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

         I hereby certify that, on April 30, 2021, I electronically filed the foregoing document with
  the Clerk of the Court using the CM/ECF system. I further certify that the foregoing document is
  being served on all counsel of record via transmission of Notices of Electronic Filing generated by
  CM/ECF.



                                                                    /s/ Evelyn Baltodano-Sheehan
                                                                    Evelyn Baltodano-Sheehan

                                           SERVICE LIST

  Electronic Mail Notice List
  The following is the list of parties who are currently on the list to receive email notice/service for
  this case.

  Adrienne E. Rosen
  adrienne.rosen@usdoj.gov

  Shai Bronshtein
  shai.bronshtein@crm.usdoj.gov

  Adriana Riviere-Badell
  adriana.riviere-badell@kobrekim.com

  Evelyn Sheehan
  evelyn.sheehan@kobrekim.com

  Robin Rathmell
  robin.rathmell@kobrekim.com

  Jason Michael Short
  jason.short@kobrekim.com




                                                    4
